MEMORANDUM OPINION

No. 04-06-00004-CV

Baldemar ALANIZ,
Appellant

v.

Melchor MARTINEZ d/b/a Mel's Welding and Mechanic Shop ,
Appellees

From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 05-03-43266-CV
Honorable Joaquin Villarreal , Judge Presiding


PER CURIAM


Sitting: Karen Angelini , Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed: March 8, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of service to appellees, who have not
opposed the motion. Therefore, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a). Costs of the
appeal are taxed against appellant. See id.42.1(d).
       PER CURIAM